*458The opinion of the Court was given orally by
Shepley, C. J.
—The only question in this case is, whether the city ordinance, upon which this complaint is founded, is legal and binding upon the citizens of Portland. By the special laws of 1846, chap. 350, the right to decide whether bowling alleys shall be allowed within the cily, and if so, under what restrictions, is vested in the mayor, aldermen' and common council of the city of Portland. The ordinance which is found by the jury to have been violated, is within the power conferred by-this act. Títere is no constitutional provision prohibiting the Legislature from regulating bowling alleys. The Legislature may direct the time when they may be opened, and the place where they may be erected. The city ordinance does not transcend the authority under which it was made. Exceptions overruled, and the case remanded ta the Dis. Court.